Citation Nr: 0902253	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from April 1974 to 
August 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

In an undated statement the veteran stated that he gave a 
copy of his marriage license to his 1st sergeant who then 
threw it into the trash and sent the veteran to a 
correctional center.  He reported that he was teased in the 
center about his wife and was degraded, not allowed to lie 
down, and placed in a very small room.  He further reported 
that he felt hopeless and was verbally abused.  On a PTSD 
questionnaire he stated that this incident occurred in August 
1975.  

Service personnel records show that the veteran was absent 
without leave from July 7 to 9, 1975 and that he received an 
Article 15.  The punishment imposed consisted of a reduction 
in grade and seven days in the Correctional Custody Facility.  
In August 1975, it was recommended that he be discharged for 
an apparent lack of responsibility, lack of motivation, 
attitude, and absence of responsibility as evidenced by two 
previous Article 15's and counseling sessions.  

In a letter dated in January 2006 the veteran's mother stated 
that the veteran was growing up he was a "happy-go-lucky 
guy."  She further stated that after military service he 
would get mad very easily, would not close the door to his 
room, and would not go into the "smoke house" anymore.  He 
had told his parents that he could not stand to be in any 
close or closed surrounding.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).   The veteran should be 
informed on remand that he can submit alternate evidence, 
such as buddy statements concerning his military stressor of 
being verbally abused and placed in an extremely small area 
when he was confined.  

VA medical records dating from September 2005 to June 2007 
show the veteran receiving psychiatric evaluations and 
assessments.  In December 2005 the veteran was diagnosed with 
"specific phobia to closed spaces, social phobia (avoids 
crowds), phobias resulting in panic attacks specific to these 
situations and severe avoidance to point of remaining home 
most of the time, OCD (obsessive-compulsive disorder), [and] 
MDD (major depressive disorder);"  It was noted that his 
anxiety "seems to have been triggered by traumatic 
experience in the military however his worsening anxiety and 
onset of MDD has occurred since being without a job and 
following MI." 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is VA 
medical evidence which indicates that psychiatric disability 
may have been triggered by an incident of service.  
Accordingly, the veteran should be accorded a C&P psychiatric 
examination, to include consideration of PTSD, to address the 
etiology of all psychiatric disorders present.  38 C.F.R. § 
3.327.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
June 22, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Durham, North Carolina VAMC dating from 
June 22, 2007.  If no further treatment 
records exist, the claims file should 
be documented accordingly.  Also 
attempt to obtain any other pertinent 
treatment records identified by the 
veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed. 

2.  The veteran should also be advised 
that he can submit alternate forms of 
evidence to corroborate the occurrence 
of his stressor(s), such as a buddy 
statement from someone who witnessed 
the incident(s).  He can also submit 
other evidence, such as letters he 
wrote to family members or others about 
the incidents.

2.  Schedule the veteran for an 
examination with regard to his claim 
for service connection for an acquired 
psychiatric condition, to include 
PTSD.  With regard to evaluation for 
PTSD, the RO is to inform the examiner 
that only the stressor(s) which have 
been verified may be used as a basis 
for a diagnosis of PTSD.  Since the 
veteran has a diagnosis of PTSD, the 
psychiatrist should specify whether it 
is at least as likely as not that there 
is a link between the current diagnosis 
and one or more of the corroborated in-
service stressors, to include his 
confinement in a Correctional Custody 
Facility.  If any other psychiatric 
condition is diagnosed, the examination 
should opine as to whether it is at 
least as likely as not (a probability 
of 50 percent or greater) that a 
current psychiatric disability, other 
than PTSD, is related to service.  In 
that regard, the examiner's attention 
is directed to a December 2005 VA 
medical record indicating that anxiety 
seems to have been triggered by a 
traumatic experience in the military.  
A complete rationale for the examiner's 
opinion must be provided.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail. 

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
